Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000355
                                                      19-MAY-2015
                                                      09:32 AM

                          SCWC-14-0000355

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                vs.

                         WILLIAM MCDONNELL,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000355; FC-CR. NO. 13-1-0002)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant William McDonnell’s

 Application for Writ of Certiorari, filed on April 10, 2015, is

 hereby accepted and will be scheduled for oral argument.    The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawaiʻi, May 19, 2015.

 John M. Tonaki and               /s/ Mark E. Recktenwald
 Craig W. Jerome
 for petitioner                   /s/ Paula A. Nakayama

 Keith M. Kaneshiro and           /s/ Sabrina S. McKenna
 Stephen K. Tsushima
                                  /s/ Richard W. Pollack
 for respondent
                                  /s/ Michael D. Wilson